PER CURIAM
Defendant appeals from a judgment of contempt for violation of a civil stalking order. He argues that the trial court erred in imposing a punitive contempt sanction of two years’ probation without according him the procedural protections afforded by ORS 33.065. Although defendant did not preserve his claim of error, he argues that it is apparent on the face of the record and that this court should exercise its discretion to correct the error. The state concedes that the error is apparent on the face of the record and agrees that this court should reverse the judgment and remand the case for proceedings consistent with ORS 33.065.
In light of the gravity of the error, and the state’s concession, we exercise our discretion to correct it. See generally Ailes v. Portland Meadows, Inc., 312 Or 376, 382 n 6, 823 P2d 956 (1991).
Reversed and remanded for further proceedings.